Citation Nr: 1452828	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-38 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a scar under the left eye.

2.  Entitlement to service connection for a psychiatric disorder to include depression as secondary to dementia due to head trauma.

3.  Entitlement to a rating for dementia due to head trauma higher than 30 percent prior to October 23, 2008, and 40 percent thereafter.

4.  Entitlement to an initial rating higher than 30 percent for headaches.

5.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran, who is the appellant, served on active duty from November 1973 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In December 2012, the Board remanded the case for further development.

In May 2013, the RO issued a rating decision granting service connection for headaches as a residual of the Veteran's service-connected dementia due to head trauma and assigning an initial 30 percent disability rating.  In August 2013, the Veteran submitted a notice of disagreement with the initial 30 percent rating.  As the Veteran's severity of the Veteran's headaches is part and parcel to the severity of his dementia due to head trauma, which is now on appeal, both issues are before the Board.
 
Except for the issue of entitlement to service connection for a scar under the left eye, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In an August 2013 letter, prior to the promulgation of a decision, the Veteran's representative requested that the issue of entitlement to service connection for a scar under the left eye be withdrawn.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a scar under the left eye have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn the issue of entitlement to service connection for a scar under the left eye.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


ORDER

The claim of entitlement to service connection for a scar under the left eye is dismissed.

REMAND

On the claim of service connection for a psychiatric disorder, the Board remanded the case for further development in December 2012.  


The Board requested a medical opinion as to whether the Veteran's service-connected dementia due to head injury caused or aggravated a current psychiatric disorder.  The requested development has not been completed; further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

On the claims of increase for dementia due to head trauma and headaches, the most recent VA examination in February 2013 failed to address how headaches and dementia impact the Veteran's ability to work.  Re-examination is needed.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for increase.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to:

a).  Determine the current level of impairment due to the service-connected head trauma under the protocol for residuals of traumatic brain injury under 38 C.F.R. § 4.124, Diagnostic Code 8045.  The examiner must address how the Veteran's dementia impacts his ability to work.

b).  Determine the current level of impairment due to the service-connected headaches.  The examiner must address how the Veteran's headaches impact his ability to work.

c).  Diagnose any current psychiatric disorder. 



If depression is diagnosed, the examiner is to determine whether it manifested within one to three years after Veteran's July 1974 head injury.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any current psychiatric disorder is caused by 
the Veteran's active service or a service-connected disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any current psychiatric disorder is aggravated by a service-connected disability.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is to address Dr. Lind's June 2013 opinion that the Veteran's current mood disorder is due to his service-connected head trauma.

2.  After the development, adjudicate the claims, including entitlement to a total disability rating based on individual unemployability.  If any benefits sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


